ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s submitted Replacement Drawings and Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed October 6, 2020. Applicant’s amendments to the claims and presented arguments have overcome the 35 U.S.C. 112(b) rejections. Accordingly, the objections and rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant's prior authorization is not required because the amendments are not substantive, only correcting spelling errors. M.P.E.P. §§ 714(II)(E), 1302.04.
The application has been amended as follows:

25. (Currently Amended) A method of decoding a video bitstream having a plurality of precincts, the method comprising:
decoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein, a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels;
decoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
decoding the video bitstream, based on the determined location and the number of columns.

26. (Previously Presented) The method according to claim 25, wherein the video bitstream is decoded by performing inverse transform including a filter operation.

27. (Canceled)

28. (Previously Presented) The method according to claim 25, further comprising: 
determining coefficients of the precinct including a set of high-frequency coefficients and a set of low-frequency coefficients, based on the determined location.



30. (Previously Presented) An apparatus for decoding a video bitstream having a plurality of precincts, the apparatus comprising: 
a first decoding unit for decoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein, a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels; 
a second decoding unit for decoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
a third decoding unit for decoding the video bitstream, based on the determined locations and the number of columns.

31. (Previously Presented) The apparatus according to claim 30, wherein the video bitstream is decoded by performing inverse transform including a filter operation.

32. (Canceled)

33. (Previously Presented) The apparatus according to claim 30, further comprising: 


34. (Previously Presented) The apparatus according to claim 30, wherein the data of the precinct includes a subpacket which corresponds to one precinct.

35. (Previously Presented) A non-transitory computer-readable storage medium which stores a program for executing a method of decoding a video bitstream having a plurality of precincts, the method comprising: 
decoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein, a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels;
wherein, a plurality of precincts are included, in a horizontal direction, in a slice which extends over the width of the image, if the image is divided by the column; 
decoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
decoding the video bitstream, based on the determined locations and the number of columns.

36. (Previously Presented) A method of encoding a video bitstream having a plurality of precincts, the method comprising: 
encoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels; 
encoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
encoding the video bitstream, based on the determined location and the number of columns.

37. (Previously Presented) The method according to claim 36, wherein the video bitstream is encoded by performing transform including a filter operation.

38. (Previously Presented) The method according to claim 36, further comprising: determining coefficients of the precinct including a set of high-frequency coefficients and a set of low-frequency coefficients, based on the determined location.

39. (Previously Presented) The method according to claim 36, wherein the data of the precinct includes a subpacket which corresponds to one precinct.


a first encoding unit for encoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels; 
a second encoding unit for encoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
a third encoding unit for encoding the video bitstream, based on the determined locations and the number of columns.

41. (Previously Presented) The apparatus according to claim 40, wherein the video bitstream is encoded by performing transform including a filter operation.

42. (Previously Presented) The apparatus according to claim 40, further comprising: a determination unit configured to determine coefficients of the precinct including a set of high-frequency coefficients and a set of low-frequency coefficients, based on the determined location.

43. (Previously Presented) The apparatus according to claim 40, wherein the data of the precinct includes a subpacket which corresponds to one precinct.


encoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, 
wherein a width of the precinct is determined so as to be a multiple of 2 to the power of a number of horizontal wavelet decomposition levels; 
encoding a precinct header for the precinct, the precinct header including information usable for determining a location, in the video bitstream, of data of the precinct which is divided by the column; and 
encoding the video bitstream, based on the determined location and the number of columns. 

Reasons for Allowance
Claims 25, 26, 28 - 31 and 33 - 44 are allowed in light of the Applicant's response filed on February 8, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of the encoding/decoding method and apparatus. 
The closest prior art Fukuhara et al. (US 2003/0198391 A1) does not disclose the claimed element, “encoding or decoding a picture header including information for defining a number of columns for dividing an image of the video bitstream into the plurality of precincts, each precinct being a unit for wavelet transform, wherein, a width of the precinct is determined so as to be a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Susan E. Hodges/Primary Examiner, Art Unit 2489